DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation
Based on applicant’s amendments, the claims are no longer being interpreted under 112(f).

112 2nd Rejection
Based on applicant’s amendments, the 112 2nd rejection has been withdrawn.

101 Rejection
With respect to applicant’s arguments, specifically how the newly recited output device integrates the abstract idea into a practical application, the examiner respectfully disagrees.  The newly claimed “output device” merely reads as a generic computer element used to perform the identified abstract idea without providing significantly more.  Further, it appears that the output device is not bettered by the abstract idea but only used to implement the abstract idea.  The examiner suggests including how the judicial exception is used to actively form a mold.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-22 and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing significantly more. The claim(s) recite(s) the judicial exception of mathematical calculations.  The claims recite a target forming limit value generates the reference forming limit value in accordance with the material characteristics and the plate thickness on the basis of the reference forming limit value information; uses a forming limit value prediction expression, which is a function of the element size and tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in the element size, and generate a target forming limit value; runs the deformation simulation by using the input information and outputs deformation information including strain of each element; determines principal strain of each element included in the deformation information; and determines whether each element in the analysis model will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined and a target forming limit line specified by the target forming limit value.  These steps performed by the claimed processor perform analytical mathematical calculations using conventional plots of principle strains and stresses in comparison to form limit curves, concepts of material science, and failure design.  Although the claims recites a storage, processor, and an output device, these elements are merely generic computer elements that implement the abstract 
With respect to claims 17-22 and 25-27, the claims further defined the abstract idea related to mathematical concepts without providing significantly more to the units in which these concepts are performed on.
With respect to claim 28, the claim recited the additional elements of a vehicle.  The claimed vehicle merely links the abstract idea to a technology without providing significantly more.
Therefore, the claims are not found patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (20014/0019099) in view of Hiwatari et al. (JP 2003-35642A), further in view of Yoshida et al. (JP 2011-147949).

With respect to claim 16, Zhu et al. teaches a fracture determination device (i.e. a system, [0019]) comprising: a storage [0028] which stores element input information including material characteristics, plate thickness of a steel material (i.e. at step 600, the FEM model defines the shell elements that represent the steel material [0025]) and an element size (as defined in the model representing the sheet metal blank) in an analysis model (FEM model) used for a deformation simulation of the steel material by a finite element method (s604), and reference forming limit value information (via Fig. 5) indicating a reference forming limit value indicating a forming limit value (standard to the sheet metal blank and thickness) in a reference element size (found within the FE model), and programs (i.e. software for the fracture determination); a processor (704, Fig. 7) performing processes based on the programs (stored software for 
Zhu et al. remains silent regarding using a forming limit value prediction expression, which is a function of the element size and tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in the element size, and generate a target forming limit value; and determines whether each element in the analysis model will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined and a target forming limit line specified by the target forming limit value.
Hiwatari et al. teaches similar processing steps that use a forming limit value prediction expression, which is a function of tensile strength of the steel material to change the reference forming limit value (step 3 and as disclosed on page 13, para. 5), predict a forming limit value in the element size, and generate a target forming limit value; and determines whether each element in the analysis model will fracture on the basis of maximum principal strain and minimum principal strain of each element (i.e. major and minor strains) for which the principal strain is 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Zhu et al. to include the units taught by Hiwatari et al. because Hiwatari et al. teaches such a modification provides a more accurate evaluation of a material to be formed using data related to the product collected through a tensile test, thereby improving the determination of formability as taught in Zhu et al.
Zhu et al. as modified by Hiwatari et al. remains silent regarding a forming limit value prediction expression, which is a function of the element size.
Yoshida et al. teaches similar processing steps that include a function that includes a forming limit value prediction expression, which is a function of the element size ([0031-0035] which discloses using strain amounts dependent on their respective element size to determine a form limit).
It would have been obvious to further modify the expression as taught by Zhu et al. as modified by Hiwatari et al. using the element size strain expression as taught by Yoshida et al. because such an expression provides a more accurate prediction in fracture [0036].
The method steps of claim 29 are taught and performed by the operation of the device rejected in claim 16.
With respect to claim 30, Zhu et al. with respect to Hiwatari et al. and Yoshida et al. teaches a non-transitory computer readable medium ([0028-0029] of Zhu as modified by Hiwatari and Yoshida) having stored therein a fracture determination for causing a computer 

With respect to claim 17, Zhu et al. in view of Hiwatari et al. teaches wherein the modified processor predicts the forming limit value by using the element size (of the FEM model representing the steel plate) and a first coefficient (k, as taught by Hiwatari on page 9) obtained from tensile strength of the steel material [0071-0072] of Hiwatari.

With respect to claim 21, Zhu et al. in view of Hiwatari et al. teaches wherein the modified processor predicts maximum principal strain in the element size (of the model representing a metal sheet) by using a product of the first coefficient (k, as taught by Hiwatari) and an arithmetic operation result (note: as claimed, it appears the operation is not performed by the generation unit, but rather uses a piece of data fed to the unit, i.e. result, therefore, insofar as how the operation further defines the device, the unit of Hiwatari is capable of receiving the result defined as being a function of power arithmetic operation in which the second coefficient (i.e. interpreted as a variable) is taken to be an exponent and the element size is taken to be a base).

With respect to claim 22, Zhu et al. in view of Hiwatari et al. teaches wherein the modified processor predicts the forming limit value by using the element size (of the model representing the metal plate) and a second coefficient (k as taught by Hiwatari) obtained from tensile strength of the steel material [0071-0072] of Hiwatari.

 
    PNG
    media_image1.png
    86
    149
    media_image1.png
    Greyscale

where the first coefficient k1 is represented by tensile strength TS of material of the steel plate and coefficients y and 6 as
 
    PNG
    media_image2.png
    25
    127
    media_image2.png
    Greyscale


and the second coefficient k2 is represented by maximum principal strain SiB in the reference element size and a coefficient q as 


    PNG
    media_image3.png
    32
    509
    media_image3.png
    Greyscale
  .
	
However, because Zhu et al., Hiwatari and Yoshida teach the effective variables, for example, element size, tensile strength of the steel material, strain ratio, maximum principle strain, minimum principle strain, and coefficients, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the variables such to derive the claimed mathematical equation, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


With respect to claim 26, Zhu et al. in view of Hiwatari et al. teaches wherein the modified processor determines that an element (representing the steel plate) will fracture when the determined maximum principal strain and minimum principal strain (Fig. 3) of the element exceed a threshold value given by the target forming limit line (via s608 of Zhu et al. as modified).

With respect to claim 27, Zhu et al. in view of Hiwatari et al. teaches the modified processor generates (via the stress-strain software used in the FEM analysis taught by Zhu et al.) target forming limit stress by changing the target forming limit value (based on the FLD [0020]); and a strain-stress conversion unit which converts the determined maximum principal strain and minimum principal strain of each element into maximum principal stress and minimum principal stress [0020], and determines (s608) that an element will fracture when the converted maximum principal stress and minimum principal stress of the element exceed the target forming limit stress (i.e. causing structurally failure).

With respect to claim 28, Zhu et al. in view of Hiwatari et al. teaches wherein the deformation simulation is (capable of being ) a collision deformation simulation of a vehicle .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (20014/0019099) in view of Hiwatari et al. (JP 2003-35642A) and Yoshida et al. (JP 2011-147949), as applied to claim 17, further in view of Stoughton et al. (Sheet metal formability analysis for anisotropic material under non-proportional loading).

With respect to claim 18, Zhu et al. in view of Hiwatari et al. teaches all that is claimed in the above rejection of claim 17 except wherein processor (as taught by Hiwatari) predicts maximum principal strain in the element size by using the first coefficient (k, [0071-0072]), a second coefficient including maximum principal strain in the reference element size and the first coefficient, and the element size.
Stoughton et al. teaches coefficients (L’11 for example) as functions of an independent first coefficients α1, page 1982, related to tension and material model characteristics, similar to element size. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the underling mathematical operations of Hiwatari et al. to include data that better represents a complex forming process, thereby improving the analytical capabilities of Zhu et al. when determining the formability of a metal sheet. 	 

With respect to claim 19, Zhu et al. in view of Hiwatari et al. and Stoughton et al. teaches wherein the second coefficient (L’11 for example) is a function of maximum principal strain (i.e. 1, page 1982 of Stoughton et al..

With respect to claim 20, Zhu et al. in view of Hiwatari et al. and Stoughton et al. teaches wherein the second coefficient (L’11 for example) is (capable of being) in proportion to a logarithm of a value obtained by dividing maximum principal strain in the reference element size (of the model) by the first coefficient (as the coefficient itself does not further define the device itself, but rather reads as an intended use of the device and how the a mathematical representation of a plate being analyzed by the device is to be performed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853